Citation Nr: 1014076	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic renal 
insufficiency, to include on a secondary basis.

2.  Entitlement to service connection for arthritis of the 
left upper thigh, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for chronic renal 
insufficiency is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Arthritis of the left upper thigh was not present in service, 
and has not been documented following the Veteran's discharge 
from service.


CONCLUSION OF LAW

Arthritis of the left thigh was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a March 2005 letter, issued prior to the rating decision 
on appeal, the VA provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The case 
was last readjudicated in November 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and VA 
examination reports. 

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices, 
as well as providing argument.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection is in effect for PTSD, evaluated as 100 
percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling; and for scar, residual of a shell fragment 
wound of the left thigh, evaluated as noncompensable.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform to the decision of the 
United States Court of Appeals for Veterans Claims in Allen.  
However, the regulatory change does not impact the outcome of 
the appeal.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  For secondary service connection, there must also be 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evidence supporting the Veteran's claim includes his 
statements.  The Veteran asserts that the problems with his 
left thigh are attributable to the shrapnel wound he 
sustained in service.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  Simply stated, there is no medical evidence in 
service or at any time thereafter that the Veteran has 
arthritis of the left thigh.  The Board observes, that the 
separation examination revealed the lower extremities were 
normal, as was a clinical evaluation of the musculoskeletal 
system.  

X-rays of the left hip at a VA facility in September 2004 
revealed only metallic fragments overlying the left proximal 
femur.  Similar findings were recorded on 
X-rays in July 2005.  It was reported at that time there was 
no significant arthropathy.  

When examined by the VA in September 2005, it was noted the 
Veteran had sustained a shell fragment wound which left a 
small retained foreign body in the left medial thigh.  He had 
been asymptomatic since that time until the last four years, 
when he began to experience bilateral knee and hip pain.  The 
examiner reviewed the X-rays summarized above and indicated 
they were normal.  He specifically commented that arthritis 
was not demonstrated in the left hip.  The pertinent 
diagnoses were minimal shell fragment wound scar of the left 
thigh, without apparent residuals other than a small scar, 
and no demonstrable abnormalities of the left hip.  

The fact remains that no disability of the left thigh, other 
than the scar, for which service connection has been 
established, has been documented following service.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The Board concludes the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the existence of a disability.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for arthritis of the left 
thigh.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for arthritis of the left upper thigh, to 
include on a secondary basis, is denied.


REMAND

The Board notes that the Veteran is also appealing the denial 
of service connection for chronic renal insufficiency.  That 
claim was originally denied by a February 25, 2004 rating 
decision, of which he was notified the following day.  He 
filed a timely notice of disagreement, and a statement of the 
case was issued.  He did not perfect the appeal.  However, he 
submitted a note by his medical provider, received by the RO 
on February 11, 2005, stating that the Veteran's progressive 
renal impairment was secondary to type 2 diabetes mellitus.  
The RO adjudicated the claim for service connection for 
chronic renal insufficiency on the merits in the June 2005 
decision.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

However, pursuant to 38 C.F.R. § 3.156(b), "[n]ew and 
material evidence received prior to the expiration of the 
appeal period ... will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period."  Thus, as the statement by the 
Veteran's physician was received within one year of the 
original denial of the claim for service connection for renal 
insufficiency, the claim will be decided on the merits.  

The service treatment records are negative for complaints or 
findings pertaining to a renal disorder.  When seen at a VA 
outpatient treatment clinic in July 2003, it was noted the 
Veteran had a history of renal impairment.  

On VA genitourinary examination in January 2004, it was noted 
the Veteran presented with diabetes that was apparently 
recognized about 15 years earlier, but treated with oral 
agents for only a few weeks.  Reportedly, the Veteran did not 
take medication until about three months prior to the 
examination.  He also had a history of hypertension for about 
30 years.  Following an examination, the pertinent diagnosis 
was kidney dysfunction.  The examiner commented that from the 
Veteran's verbal history, it was apparent his diabetes had 
been present, but untreated for many years.  While both 
diabetes mellitus and hypertension had contributed to the 
current nephropathy, it was not possible to assign any 
percentages to the causation by these conditions.  The 
examiner added that it seemed likely that hypertension had 
contributed more than 50 percent and diabetes less than 50 
percent.

The RO predicated its determination on the basis that the 
Veteran's diabetes mellitus was present prior to chronic 
renal insufficiency and, therefore, could not have caused the 
condition.  This failed to consider whether the diabetes has 
worsened the renal disorder.  In any event, there is 
conflicting evidence in the record concerning the onset of 
diabetes mellitus.  Private medical records show that 
diabetes mellitus was said to be in good control in September 
2001.  It was indicated at the time of the VA genitourinary 
examination in January 2004 that diabetes had been present 
for around 15 years.  Yet, VA outpatient treatment records 
suggest it was diagnosed in October 2003.  

When he submitted his claim for service connection for 
diabetes mellitus in April 2003, the Veteran listed treatment 
from Dr. Little, but failed to provide the dates of such 
treatment.  While some records from Dr. Little have been 
associated with the claims folder, it does not appear that 
all his records have been obtained.  

Further, while Dr. Little provided a statement suggesting a 
link between the Veteran's renal condition and diabetes, he 
provided no rationale for that conclusion or address the fact 
that the diabetes was diagnosed after the renal problems.  
Thus, the Board finds that a VA examination is necessary to 
adequately address the claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for renal 
insufficiency and diabetes since his 
separation from service.  The RO/AMC 
should specifically request the Veteran 
provide this information for Dr. Little, 
to obtain all of his treatment records 
for these conditions.  After securing the 
necessary authorizations for release of 
this information, the RO/AMC should seek 
to obtain copies of all treatment records 
referred to by the Veteran which are not 
duplicates of those already contained in 
the claims file.

2.  After the above has been completed to 
the extent possible, the Veteran should 
then be afforded a VA genitourinary 
examination to determine the nature of 
the Veteran's chronic renal insufficiency 
and for an opinion as to its relationship 
to service connected diabetes.  All 
necessary tests should be performed.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's renal 
insufficiency is caused or aggravated 
(permanent worsening beyond natural 
progress) by his diabetes mellitus.  If 
aggravation is shown, the examiner should 
attempt to quantify the degree of 
aggravation if possible.  The rationale 
for any opinion should be set forth.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


